Per Curiam.
This action was brought by respondents in the superior court of King county to recover damages for personal injuries said to have been received by respondent Angelletta Packer while riding in one of the cars of the appellant company. Her husband and corespondent, George U. Packer, was made a co-plaintiff in the action. The complaint avers that the appellant company is the owner and manager of an electric street railway *647in tlie city of Seattle, known as tlie Third Street and Suburban Railway, and that on the 10th day of October, 1897, said company received said respondent Angelletta Packer as a passenger in one of its cars, to be transported as such passenger from a point on Third avenue to Ravenna Park in said city, and accepted from her the usual and customary fare for such transportation; that while being thus transported the said car was proceeding over its track along Howard avenue upon a down grade, at the foot of which was a sharp curve; that by reason of the negligent and careless manner of running said car, and by reason of the failure to provide a suitable track and guard rail upon and against which the car should run, it was, at the point where it struck said curve, thrown off the track and down an embankment, resulting in injuries to said respondent, for which she claims she is damaged in the sum of $3,000, and in further small sums for expenditures for medicines and physicians services, and prays judgment for $3,023. The answer is a general denial of the material allegations of the complaint. A trial was had, the cause submitted to a jury, and a verdict returned against tlie appellant in the sum of $750. A motion by appellant for a new trial was overruled, judgment entered upon the verdict for respondents, and appellant has appealed from said judgment.
The only assignments of error.are the following: (1) The court.erred in not granting a new trial for the reason that the damages were excessive; (2) the court erred in refusing a new trial for the reason that the evidence failed to justify the verdict, in this: that there was no proof that any of the injuries alleged in the complaint had resulted from the accident, and all the proof' in regard to them was a denial of this; (3) the court erred in not reducing the damages because the same were *648excessive. Where there is substantial evidence' upon which to base a verdict, this court will not set it aside on the ground alone of insufficiency of the evidence. An examination of the evidence in this case satisfies us that there was evidence upon which to found a verdict. We do not think the record presents such a case as would justify us in saying that the damages found by the jury were excessive.
The judgment is affirmed.